Exhibit 10.46(b)

 

SERVICE AGREEMENT

 

BETWEEN

 

CIBA-GEIGY PLC

 

AND

 

MR W HUNT

 

--------------------------------------------------------------------------------


 

CIBA-GEIGY UK GROUP KEY EXECUTIVE SERVICE AGREEMENT

 

THIS AGREEMENT is made the 1st day of January 1992 BETWEEN

 

CIBA-GEIGY PLC

 

(hereinafter called “the Company”) and

 

MR W HUNT

 

(hereinafter called “the Employee”)

 

WHEREBY IT IS AGREED AS FOLLOWS:

 

The Company shall employ the Employee and the Employee shall serve the Company
upon the following terms:

 

1.             COMMENCEMENT

 

                This agreement shall have effect from 1st January 1992 and
revoke all previous agreements and arrangements relating to the Employee’s
employment with the Company.  The Employee’s employment under this agreement
forms part of a period of continuous employment with the Company.

 

2.             DUTIES AND PLACE OF EMPLOYMENT

 

(a)   The employee shall be employed as Managing Director, Bonded Structures, or
in such other capacity as shall be mutually agreed.

 

(b)   The Employee’s principal place of employment will be Ciba-Geigy Bonded
Structures, Duxford

 

(c)   The Employee’s hours of work will be those operating at the Employee’s
principal place of employment.

 

(d)   The Employee shall devote his attention to the business of the Company and
shall not, without the consent of the Company, be directly engaged, concerned or
interested

 

2

--------------------------------------------------------------------------------


 

(otherwise than as a stock or shareholder in a company listed on the Stock
Exchange or in the Unlisted Securities Market) in any other business or
employment whatsoever.

 

(e)   The Employee shall use his best endeavours to improve and extend the
business of the Company and in this connection shall give all reasonable
assistance to the Directors and Managers of the Company in whatever Direction
the same may properly be required.

 

(f)    The Employee shall discharge his duties diligently and according to the
best of his skill, and shall obey and observe all lawful orders given to him by
any Director of the Company or any other person authorized in that behalf.

 

3.             REMUNERATION

 

(a)   The Employee shall receive an annual salary at the rate of £92,667or at
such higher rate as may be notified to the Employee by the Company or as may
from time to time be agreed by the parties.

 

(b)   The Employee shall be paid, the addition to his annual salary, a bonus
equal to 4 percent of the Employee’s basic monthly salary at the date of payment
multiplied by the number of full months service with the Company completed by
the Employee in the year in respect of which payment is made.

 

(c)   The Company shall review the performance of the Employee at the end of
each year.  If it is satisfied on such review that the Employee’s performance
merits special Recognition, it may at its discretion in addition to any salary
adjustment pay to the Employee a performance bonus.

 

(d)   During absence from work through sickness or injury the Employee will be
entitled to receive sick pay in accordance with the provisions set out in the
Company’s Personnel Policy Manual for the time being in force (hereinafter
referred to as the Personnel Policy Manual).

 

3

--------------------------------------------------------------------------------


 

4.             OTHER BENEFITS

 

(a)   Pension:       The Employee shall unless given written notification to the
contrary be a member of the Company pension scheme as described in the pensions
booklet.

 

(b)   Company Car:        The Company shall make a company car available to the
Employee.  The type of car and the conditions on which it is made available
shall be governed by the Company Car Policy for the time being in force.

 

(c)   Private Health Insurance:        The Employee and his dependants shall be
entitled to membership of the Company’s Private Health Insurance scheme.

 

(d)   Life Assurance Scheme:  The Employee shall, for so long as he remains a
member of the Company’s pension scheme, be covered under the Company’s Life
Assurance scheme.

 

(e)   Company Loan:  The Employee is eligible for a Company loan in accordance
with the provisions of the Company Loan Scheme for the time being in force.

 

5.             HOLIDAYS

 

The Employee shall be entitled to annual holiday with pay of 28 working days and
United Kingdom statutory holidays.  The Employee’s right to holiday in respect
of part of a year shall be the same proportion of his annual holiday entitlement
as that part of a year bears to twelve months.

 

6.             RESTRICTIONS ON DISCLOSURE AND USE OF INFORMATION

 

(a)   Except to the extent necessary for the discharge of his duties under this
Agreement or unless required to do so by law the Employee shall not during his
employment or at any time thereafter disclose to any person any information
relating to the business of the CIBA-GEIGY Group comprising CIBA-GEIGY AG and
any company which it controls directly or indirectly (hereinafter referred to as
“the Group”) or of any of its members or to the conduct or management of such
business and in particular (but without limiting the general nature of this
obligation) shall not disclose to any person:

 

(i)            the name or address of any customer of a member of the Group;

 

(ii)           the price at which a member of the Group sells or purchases any
product or service;

 

(iii)          any trade secret or other information of any kind whatsoever
relating to the products, processes, machinery, appliances or apparatus
manufactured, sold, used or devised by any member of the group; or

 

(iv)          any information disclosed in confidence to any member of the Group
by a third party provided that this obligation shall not apply to any
information

 

4

--------------------------------------------------------------------------------


 

which subsequently enters the public domain other than through the act or
default of the Employee.

 

(b)   The Employee shall not at any time except as is necessary for the purpose
of his employment use, adopt or employ or be a party to the use, adoption or
employment of any information obtained or acquired by him during his employment
relating to:

 

(i)            any processes, methods, formulae, drawings, recipes, appliances,
machinery, apparatus or plant belonging to any member of the Group:

 

(ii)           the results of any investigations or experiments made by a member
of the Group or by its predecessors in business or by any person by or under the
order or direction or for the benefit of any such member or its predecessors
other than information accessible to the general public otherwise than through
default by the Employee; and

 

(iii)          any information disclosed in confidence to any member of the
Group by a third party.

 

7.             INVENTIONS

 

IF the Employee, either alone or jointly with others, should during the course
of his duties as defined in S.39(1) Patents Act 1977 or any amending
legislation, make any discovery or invention (whether patentable or not),
develop any process or create any design relating or applicable to the business
of any member of the Group or should acquire any such discovery, invention or
design or rights therein in the course of his employment, his entire share
therein shall automatically become the property of the Company and he shall at
the request and expense of the Company execute all such documents and do all
such things as are necessary or in the Company’s opinion desirable to vest the
same in the Company and to enable the Company or its nominees to obtain Letters
Patent for the same, or such other form of protection as may be appropriate in
any country of the world.

 

8.             MISCONDUCT

 

(a)   The Company shall (without prejudice to any other rights and remedies) be
entitled to terminate this Agreement forthwith if the Employee:

 

(i)            commits any serious or persistent breach of his express or
implied obligations under this Agreement or refuses or neglects to comply with
any lawful order or directions given to him by the Directors or Managers of the
Company, the result of which is seriously detrimental to the Company’s
interests;

 

(ii)           is guilty of dishonesty, corrupt or improper practice, or is
convicted of an offence in circumstances liable to have a materially adverse
effect on the relationship between the Employee and the Company;

 

(iii)          commits any other act of gross misconduct which is seriously
detrimental to the Company’s interests;

 

5

--------------------------------------------------------------------------------


 

whereupon the Employee shall have no claim against the Company for damages or
otherwise by reason of such termination.

 

(b)   The Company and Employee shall be subject to the local disciplinary
procedures operating at the Employee’s principal place of employment in
connection with any disciplinary action taken against the Employee under this
Clause or otherwise.

 

9.             GRIEVANCE PROCEDURE

 

The Company and Employee shall be subject to the local grievance procedure
operating at the Employee’s principal place of employment.

 

10.           COMPANY PROPERTY

 

All books, letters, papers and records relating to the Company’s business
(including trade catalogues, price lists, pattern cards and lists of customers)
in the possession of the Employee shall be the exclusive property of the Company
and shall be returned to the Company on the termination of employment.  The
Employee shall on demand whether before or after the termination of his
employment furnish to the Directors of the Company or any person or persons
appointed by them such information regarding the customers of the Company as
they may require.

 

11.           TERMINATION AND NOTICES

 

(a)   This Agreement shall continue, subject as herein provided, until
terminated by:

 

(i)            Either party giving to the other not less than 12 months notice
in writing;

 

(ii)           The Employee reaching his normal retirement age as set out in the
Personal Policy Manual;

 

(iii)          Termination under the Company’s scheme for early retirement,
redundancy, or following disciplinary proceedings, or for any other reason in
accordance with the provisions of the Personnel Policy Manual.

 

(iv)          At any time, by mutual agreement.

 

(b)   Any notice required or authorized to be served under the terms of the
Agreement shall be sufficiently served on the Employee if given to him or left
at or sent by recorded delivery post to his last known residence in the United
Kingdom and shall be sufficiently served on the Company if delivered personally
to the Employee’s superior or left with or sent by recorded delivery post
addressed to the Managing Director of the Company or of the Division in which
the Employee was employed.

 

6

--------------------------------------------------------------------------------


 

12.           OTHER PROVISIONS

 

The policies and conditions of employment set out in the Personnel Policy Manual
will apply to this Agreement except to the extent (if any) that they are
inconsistent with the terms of this Agreement.  A copy of the Personnel Policy
Manual will at all times be available to the Employee for reference purposes.

 

13.           EMPLOYEE’S COVENANTS AGAINST COMPETITION

 

A.            (i)            In this Clause:

 

“Prohibited Area” means the United Kingdom.

“Restricted Period” means the period of 12 months commencing with the
Termination Date.

“Termination Date” means the date on which this Agreement shall determine
irrespective of the cause or manner.

 

(ii)           Since the Employee is likely to obtain in the course of his
employment with the Company confidential information and personal knowledge of
and influence over customers of the Group (as defined in Clause 6 herein) the
Employee herby agrees with the Company that in addition to the other terms of
this Agreement and without prejudice to other restrictions imposed upon him by
law, he will be

 

bound by the following covenants:

 

(a)   that he will not during the Restricted Period and within the Prohibited
Area be employed in any business which is or is about to be in competition with
the business of the Company being carried on by the Company at the Termination
Date and in which the Employee was directly concerned or connected at any time
during the last 12 months of his service with the Company provided that this
restriction shall not extend to any employment the performance of which could
not involve the Employee in such competition;

 

(b)   that he will not during the Restricted Period and within the Prohibited
Area carry on for his own account or for any other person, firm or organisation
(or be concerned as a director in any company engaged in) any business which is
or is about to be in competition with the business of the Company being carried
on by the Company at the Termination Date and in which the Employee was
concerned or connected at any time during the last 12 months of his service with
the Company provided that this restriction shall not extend to any activity the
performance of which could not involve the Employee in such competition;

 

(c)   that he will not during the Restricted Period within the Prohibited Area
canvass or solicit or endeavour to canvass or solicit (whether on his own
account or for any other person, firm or organisation) in competition with the
Company the custom of any person, firm or company who at any time during the
last 12 months of his service with the Company was a customer of, or in the
habit of dealing with, the Company and with whom the Employee shall have been
personally concerned;

 

7

--------------------------------------------------------------------------------


 

(d)   that he will not during the Restricted Period either on his own behalf or
for any other person, firm or organisation solicit or endeavour to entice away
from the Company or any other member of the Group any person who was to his
knowledge at any time during the last 12 months of his service with the Company
an employee of such company.

 

(iii)          The Employee agrees that each of the paragraphs contained in
sub-Clause A (ii) above constitutes an entirely separate and independent
covenant on his part and the validity of one paragraph shall not be affected by
the validity or unenforceability of another.

 

B.    If after the Termination Date (subject to the provisos hereinafter
contained) the Employee wishes to accept employment or be engaged in work which
would in the opinion of the Company constitute a breach of any of the covenants
on his part contained in Clause 13A(ii) of this Agreement then provided that the
Employee produces evidence satisfactory to the Company that a reasonable offer
of such employment has been made to him or that such work is open to him then
the Company covenants that it will pay to the Employee monthly a sum equal to
the monthly salary of the Employee at the Termination Date during the period
which he remains bound by and observes the covenants herein contained PROVIDED
THAT the Company shall not be obliged to make or continue to make any payment
under this Clause to the Employee in any of the following events:

 

(i)            if before or on the Termination Date or any time during the
Restricted Period the Company shall by notice in writing release the Employee
from the said restrictions;

 

(ii)           if such termination is due to misconduct or any other breach or
material non-observance by the Employee of the terms of this Agreement;

 

(iii)          retirement of the Employee on reaching his normal retirement age
as set out in the Personnel Policy Manual; or

 

(iv)          if the Employee commits any serious or persistent  breach or
material non-observance of any of the provisions of this Agreement which operate
or have effect after the Termination Date

 

and PROVIDED FURTHER that the amount the Employee shall be entitled to receive
from the Company under this clause shall be reduced by the amount of any payment
made in lieu of notice and by the amount of any remuneration (including
commission, bonuses and like payments, if any) receivable by the Employee in
respect of any other employment whether or not with the Company, for the period
during which the said restrictions are in force notwithstanding that payment may
not be made until the said period has expired.

 

IN Witness whereof the parties hereto have signed this Agreement the day and
year first before written.

 

Signed for and on

behalf of the Company:

 

8

--------------------------------------------------------------------------------


 

Signed by the Employee:

 

9

--------------------------------------------------------------------------------